DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roop US 2,695,115 in view of Aronson et al. US 2008/0061065 in view of Colo et al. US 2012/0040058 in view of Aubrey US 2008/0061060.
Regarding claim 1, Roop discloses a food storage assembly configured to store a plurality of ingredients and capable of storing a plurality of ingredients for making a salad (Fig. 2, col. 2, lines 26-31), said assembly comprising a tray (bottom container 1) for containing food and capable of containing chopped lettuce or other vegetable base for a salad. Roop discloses that the tray has a bottom wall (bottom wall 5) and a 
Roop discloses that the assembly comprises a lid (bottom closure 2) being removably positionable on said tray to close said tray, said lid forming a fluid impermeable seal with the tray (col. 2, lines 55-59), the tray is capable of enhancing the freshness of chopped lettuce or other vegetable base and a bin (upper container) positionable on said lid (bottom closure 2) when said lid is positioned on said tray (Figs. 1, 2, 6, col. 2, lines 55-59). Roop discloses that the lid has a bottom surface, a top surface, and a peripheral edge extending therebetween, said bottom surface having a prominence extending downwardly therefrom (10) said prominence being spaced inwardly from said peripheral edge of said lid, said bottom surface resting on said distal edge (top edge of 4) of said perimeter wall of said tray (bottom container) (Fig. 6)  when said lid is positioned on said tray having said prominence engaging an inside surface of said perimeter wall, said prominence forming a fluid impermeable seal with said perimeter wall (col. 2, lines 55-59), the lid is capable of enhancing the freshness of the chopped vegetable base.

    PNG
    media_image1.png
    434
    499
    media_image1.png
    Greyscale

Claim 1 differs from Roop in the recitation that the bin has a plurality of storage compartments. 
Aronson discloses providing a container with a plurality of storage compartments for storing different food items ([0023], Fig, 2A, 2B). It would have been obvious to one of ordinary skill in the art to modify the bin (upper container) of Roop to comprise a plurality of storage compartments in order to increase the number of different food items which can be stored in the bin.
Claim 1 differs from Roop in view of Aronson in the recitation that the assembly comprises a plurality of containers each of said containers containing a respective one of a plurality of salad toppings, each of said containers being removably stored in said bin wherein said bin is configured to store the plurality of salad toppings. 
Colo teaches providing a bin (tray 12) having a plurality of storage compartments (14, 16, 18) with a plurality of containers (food cartridges 20, 22, 24) containing one of a plurality of food products (food cartridges 20, 22, 24 include an individual food product 
Claim 1 differs from Roop in view of Aronson in view of Colo in the recitation that each of the plurality of containers specifically contain a respective one of a plurality of salad toppings. 
Aubrey teaches a salad ingredients storage assembly being configured to store a variety of ingredients for making a salad, said assembly comprising a tray (base portion 4) for containing lettuce for a salad ([0016]) a lid secured on the tray (14) and a bin (tray member 8) having a plurality of storage compartments (12) for containing a plurality of salad toppings ([0016]). It would have been obvious for one of ordinary skill in the art to modify the food products stored in the plurality of containers of Roop in view of Aronson in view of Colo such that each of the plurality of containers specifically contain a respective one of a plurality of salad toppings as taught by Aubrey since Aubrey .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Roop US 2,695,115 in view of Aronson et al. US 2008/0061065 in view of Colo et al. US 2012/0040058 in view of Aubrey US 2008/0061060 in view of Weis US 1,542,115 in view of Hillis US 2001/0038011 in view of Iwasaki US 2017/0129663.
Regarding claim 3, Roop in view of Aronson in view of Colo in view of Aubrey discloses that the top surface has a plurality of lips (11) extending upwardly therefrom (‘115, Figs. 1, 2, col. 3, lines 29-40), said lips being spaced apart from each other and being distributed around the lid.
Claim 3 differs from Roop in view of Aronson in view of Colo in view of Aubrey in the recitation that each of the lips are aligned with the peripheral edge of the tray.
Weis discloses providing a lip (C3) extending upwardly from the top surface of a lid, the lip is aligned with the peripheral edge of the tray to which the container is attached. Weis teaches that the lip (C3) rests against shoulders A2 of the dishes above (Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Roop in view of Aronson in view of Colo in view of Aubrey such that each of the lips are aligned with the peripheral edge of the tray as taught by Weis since it has been held that the use of known technique to improve similar products in the same way supports a conclusion of obviousness. 
Additionally, Hillis discloses that the top surface of a lid has a plurality of lips (ridge 836) extending upwardly therefrom, said lips being spaced apart from each other and being distributed around the lid, the lips are aligned with the peripheral edge of the 
 Claim 3 differs from Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis in the recitation that the lid has an air opening extending through said top and bottom surfaces wherein said air opening is configured to pass air therethrough when said lid is positioned on said tray 
Iwasaki discloses a lid having an air opening (aperture 121) extending through said top and bottom surfaces wherein said air opening is configured to pass air therethrough when said lid is positioned on said tray (Fig. 1, 2, 3,  [0022], [0042], [0045]). It would have been obvious to one of ordinary skill in the art to modify Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis such that the lid has an air opening extending through said top and bottom surfaces wherein said air opening is configured to pass air therethrough when said lid is positioned on said tray as taught by Iwasaki in order to increase the versatility of use of the tray and lid.  
Regarding claim 4, Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis in view of Iwasaki discloses that the assembly further 
Regarding claim 5, Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis in view of Iwasaki discloses that the bin has a lower surface and an upper surface said upper surface having a plurality of wells (36) each extending toward said lower surface, each of said wells defining a respective one of said storage compartments (‘065, Fig. 2A, [0023]), said lower surface (8) resting on said top surface of the lid when said bin is positioned in said lid (Roop ‘115, Fig. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roop US 2,695,115 in view of Aronson et al. US 2008/0061065 in view of Colo et al. US 2012/0040058 in view of Aubrey US 2008/0061060 in view of Stark US 4,219,149.
Regarding claim 6, Roop in view of Aronson in view of Colo in view of Aubrey discloses that each of the containers has a top wall (lid) (‘058, [0052]). 
Claim 6 differs from Roop in view of Aronson in view of Colo in view of Aubrey in the recitation that the top wall of each of said containers has a dispensing hole extending into an interior of said containers wherein said dispensing hole in each of said containers is configured to have the respective salad topping poured outwardly therefrom and that said assembly includes a plurality of closures, each of said closures being coupled to the top wall of the respective one of said containers, each of said closures engaging said dispensing hole in said respective container for closing said dispensing hole in said respective container.
Stark discloses the top wall of a container has a dispensing hole extending into an interior of said container wherein said dispensing hole is configured to have a salad topping (dry material) poured outwardly therefrom (col. 1, lines 5-7, 58-61) and a closure (36) coupled to the top wall of the container, said closure engaging said dispensing hole in the container for closing said dispensing hole in the container (Fig. 7, 9, col. 4, lines 5-13). Stark teaches a suitable container for storing and dispensing dry food material, and since salad toppings typically include dry food material, Stark is seen to teach a suitable container for storing and dispensing salad toppings. It would have been obvious to one of ordinary skill in the art to substitute each of the containers for salad toppings of Roop in view of Aronson in view of Colo in view of Aubrey with the container taught by Stark such that top walls of each of said containers has a dispensing hole extending into an interior of said containers wherein said dispensing hole in each of said containers is configured to have the respective salad topping poured outwardly therefrom and such that said assembly includes a plurality of closures, each of said closures being coupled to the top wall of the respective one of said containers, each of said closures engaging said dispensing hole in said respective container for closing said dispensing hole in said respective container as taught by Stark since it would have been obvious to one of ordinary skill in the art to substitute one container for storing and dispensing food for another with a reasonable expectation of success. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roop US 2,695,115 in view of Aronson et al. US 2008/0061065 in view of Colo et al. US 2012/0040058 in view of Aubrey US 2008/0061060 in view of Weis US 1,542,115 in view of Hillis US 2001/0038011 in view of Iwasaki US 2017/0129663 in view of Stark US 4,219,149.
Regarding claim 7, Roop discloses a food storage assembly configured to store a plurality of ingredients and capable of storing a plurality of ingredients for making a salad (Fig. 2, col. 2, lines 26-31), said assembly comprising a tray (bottom container 1) for containing food and capable of containing chopped lettuce or other vegetable base for a salad, the tray having a bottom wall (bottom wall 5) and a perimeter wall (sidewall 4) extending upwardly therefrom, said perimeter wall having a distal edge with respect to the bottom wall defining an opening into the tray (Fig. 2, 6). Roop discloses that the assembly comprises a lid (bottom closure 2) being removably positionable on said tray to close said tray, said lid forming a fluid impermeable seal with the tray, the tray is capable of enhancing the freshness of chopped lettuce or other vegetable base (col. 2, lines 53-60). Roop discloses that the lid has a bottom surface, a top surface, and a peripheral edge extending therebetween, said bottom surface having a prominence extending downwardly therefrom (10) said prominence being spaced inwardly from said peripheral edge of said lid, said bottom surface resting on said distal edge (top edge of 4) of said perimeter wall of said tray (bottom container) (Fig. 6)  when said lid is positioned on said tray having said prominence engaging an inside surface of said perimeter wall (sidewall 4), said prominence forming a fluid impermeable seal with said perimeter wall (col. 2, lines 55-59), the lid is capable of enhancing the freshness of the chopped lettuce or other vegetable base. Roop discloses that the top surface of the lid has a plurality of lips (11) each extending therefrom, said lips being spaced apart and distributed around the lid (Fig. 1). Roop discloses that the storage assembly includes a 
Claim 7 differs from Roop in the recitation that the bin has a plurality of storage compartments integrated therein and that the upper surface of the bin has a plurality of wells each extending toward said lower surface, each of said wells defining a respective one of said storage compartments. 
Aronson discloses providing a container with a plurality of storage compartments for storing different food items, the container has an upper surface and a lower surface, the upper surface of the container has a plurality of wells each extending toward the lower surface, each of said wells defining a respective one of said storage compartments ([0023], Figs 2A, 2B). It would have been obvious to one of ordinary skill in the art to modify the bin (upper container) of Roop to comprise a plurality of storage compartments and such that the upper surface of the bin has a plurality of wells each extending toward said lower surface, each of said wells defining a respective one of said storage compartments as taught by Aronson in order to increase the number of different food items which can be stored in the bin.
Claim 7 differs from Roop in view of Aronson in the recitation that the assembly comprises a plurality of containers each of said containers containing a respective one of a plurality of salad toppings, each of said containers being removably stored in said bin wherein said bin is configured to store the plurality of salad toppings. 
Colo teaches providing a bin (tray 12) having a plurality of storage compartments (14, 16, 18) with a plurality of containers (food cartridges 20, 22, 24) containing one of a plurality of food products (food cartridges 20, 22, 24 include an individual food product sealed in each of the respective food cartridges), each of said containers being removably stored in the bin (food cartridge is removable) (Figs. 1A, 1B, [0035], claim 1). It is noted that Colo also teaches providing food products directly within different compartments in a tray (Fig. 4, [0052]) in another embodiment. It would have been obvious to one of ordinary skill in the art to modify Roop in view of Aronson such that the assembly comprises a plurality of containers each of said containers containing a respective one of a food product, each of said containers being removably stored in said bin as taught by Colo since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness and since it would have been obvious to substitute one configuration for storing multiple different food items for another configuration for storing multiple different food items.
Claim 7 differs from Roop in view of Aronson in view of Colo in the recitation that each of the plurality of containers specifically contain a respective one of a plurality of salad toppings. 
Aubrey teaches a salad ingredients storage assembly being configured to store a variety of ingredients for making a salad said assembly comprising a tray (base portion 4) for containing lettuce for a salad ([0016]) a lid secured on the tray (14) and a bin (tray member 8) having a plurality of storage compartments (12) for containing a plurality of salad toppings ([0016]). It would have been obvious for one of ordinary skill in the art to modify the food products stored in the plurality of containers of Roop in view of Aronson 
Claim 7 differs from Roop in view of Aronson in view of Colo in view of Aubrey in the recitation that each of the lips are aligned with the peripheral edge of the tray.
Weis discloses providing a lip (C3) extending upwardly from the top surface of a lid, the lip is aligned with the peripheral edge of the tray to which the container is attached. Weis teaches that the lip (C3) rests against shoulders A2 of the dishes above (Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Roop in view of Aronson in view of Colo in view of Aubrey such that each of the lips are aligned with the peripheral edge of the tray as taught by Weis since it has been held that the use of known technique to improve similar products in the same way supports a conclusion of obviousness. 
Additionally, Hillis discloses that the top surface of a lid has a plurality of lips (ridge 836) extending upwardly therefrom, said lips being spaced apart from each other and being distributed around the lid, the lips are aligned with the peripheral edge of the tray (container 820b) (Fig.8, [0038]), Hillis teaches that the upwardly extending lips are configured to mate with ledge 826 so that the bottom surface 834 and upper container 820a fits within the area defined by the ridge. It would have been obvious to one of ordinary skill in the art to modify Roop in view of Aronson in view of Colo in view of Aubrey such that each of the lips are aligned with the peripheral edge of the tray as taught by Weis and additionally taught by Hillis since it has been held that the use of 
 Claim 7 differs from Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis in the recitation that the lid has an air opening extending through said top and bottom surfaces wherein said air opening is configured to pass air therethrough when said lid is positioned on said tray 
Iwasaki discloses a lid having an air opening (aperture 121) extending through said top and bottom surfaces wherein said air opening is configured to pass air therethrough when said lid is positioned on said tray (Fig. 1, 2, 3,  [0022], [0042], [0045]). It would have been obvious to one of ordinary skill in the art to modify Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis such that the lid has an air opening extending through said top and bottom surfaces wherein said air opening is configured to pass air therethrough when said lid is positioned on said tray as taught by Iwasaki in order to increase the versatility of use of the tray and lid.  
Further regarding claim 7, Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis in view of Iwasaki discloses that the assembly further comprises a cap (flap 22) being coupled to said lid, said cap being positionable in said air opening (aperture 121) for closing said air opening (protrusion 222 closes aperture 22), said cap being removable from said air opening for opening said air opening (‘663, Figs. 1, 2, [0077], [0079], [0080]).
Further regarding claim 7, Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis in view of Iwasaki discloses that each of the containers has a top wall (lid) (‘058, [0052]). 
Claim 7 differs from Roop in view of Aronson in view of Colo in view of Aubrey in view of Weis in view of Hillis in view of Iwasaki in the recitation that the top wall of each of said containers has a dispensing hole extending into an interior of said containers wherein said dispensing hole in each of said containers is configured to have the respective salad topping poured outwardly therefrom and that said assembly includes a plurality of closures, each of said closures being coupled to the top wall of the respective one of said containers, each of said closures engaging said dispensing hole in said respective container for closing said dispensing hole in said respective container.
Stark discloses the top wall of a container has a dispensing hole extending into an interior of said container wherein said dispensing hole is configured to have a salad topping (dry material) poured outwardly therefrom (col. 1, lines 5-7, 58-61) and a closure (36) coupled to the top wall of the container, said closure engaging said dispensing hole in the container for closing said dispensing hole in the container (Fig. 7, 9, col. 4, lines 5-13). Stark teaches a suitable container for storing and dispensing dry food material, and since salad toppings typically include dry food material, Stark is seen to teach a suitable container for storing and dispensing salad toppings. It would have been obvious to one of ordinary skill in the art to substitute each of the containers for salad toppings of Roop in view of Aronson in view of Colo in view of Aubrey with the container taught by Stark such that top walls of each of said containers has a dispensing hole extending into an interior of said containers wherein said dispensing .
Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the rejections are based on a capability to combine and not whether the combination/modification would be obvious and that the separate aspects of the totality of claim limitations are arbitrarily combined in a manner which would not be obvious as the separate references are not directed specifically to providing the specific function of preserving multiple toppings and a salad base ingredient as in the present invention.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed in the rejection above, Roop teaches the use of multiple stacked storage containers for storing food products, Aronson teaches the use of multiple stacked storage containers for storing food products and teaches increasing the amount of food products which can be stored by providing one of the storage containers with multiple compartments for storing different food products separately, thus the motivation to modify Roop with the teachings of Aronson includes to increase the amount of different food items which can be stored within the storage assembly. Colo teaches storing food products in multiple compartments either directly within the compartment or by placing the food products in a separate container which is then placed within a compartment thus providing an express teaching of substituting one storage technique for the other. (MPEP 2144.06). Aubrey teaches a salad ingredients storage assembly being configured to store a variety of ingredients for making a salad, said assembly comprising a tray (base portion 4) for containing lettuce for a salad ([0016]) a lid secured on the tray (14) and a bin (tray member 8) having a plurality of storage compartments (12) for containing a plurality of salad toppings (croutons, tomatoes, other salad items, and salad dressings) ([0016]). Aubrey teaches a basic generally similar configuration to the invention and teaches salad ingredients such as different salad toppings and lettuce are desirable ingredients to provide separately in a storage assembly in order to keep the different components of a salad fresh until ready to mix the salad, thus providing motivation for the use of the food storage assembly made obvious by Roop in view of Aronson in view of Colo to store a plurality of salad .
Regarding the motivation for combining the additional references in claim 3, Weis and Hillis were relied upon to show the rearrangement of the lips already taught by Roop to be aligned with the peripheral edge of the tray would still allow use of the lips to help secure the bin to the lid of the tray, since Weis and Hillis use lips to help sure together multiple containers with the lips aligned with the peripheral edge, it was noted that exemplary rationales that support a conclusion of obviousness includes the use of known technique to improve similar products in the same way (MPEP 2143.I) and in this case one of ordinary skill in the art would additionally recognize that rearranging the lips to be aligned with the peripheral edge as taught by Weis and Hillis would increase the size of the base of the bin (upper container) in contact with the lid and therefore provide slightly greater stability to the stacked tray and bin. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." (MPEP 2144.01).
Regarding the motivation to combine with Iwasaki to arrive at claim 3 and 4, as discussed in the rejection above, Iwasaki discloses a lid having an air opening (aperture 
Regarding the motivation to combine with Stark to arrive at claim 6, Stark teaches a suitable container for storing and dispensing dry food material, and since salad toppings typically include dry food material, Stark is seen to teach a suitable container for storing and dispensing salad toppings. It would have been obvious to one of ordinary skill in the art to substitute each of the containers for salad toppings of Roop in view of Aronson in view of Colo in view of Aubrey with the container taught by Stark such that top walls of each of said containers has a dispensing hole extending into an interior of said containers wherein said dispensing hole in each of said containers is configured to have the respective salad topping poured outwardly therefrom and such that said assembly includes a plurality of closures, each of said closures being coupled 
Further, as the rejection of claim 7 is a combination of the references already discussed above, there is seen to be sufficient motivation provided by the prior art for one of ordinary skill in the art to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Darin US 2008/0254170 discloses a salad ingredient storage assembly and discloses it is often desired to have ready made salads or meals already prepared for consumption by consumers within its package.  Fresh cut lettuce may be . 
Bagley US 2015/0217901 and Rusnak US 2011/0180543 teach providing adjustable vents to control ventilation and moisture transmission within a container for storing produce. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792